133 F.3d 922
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.David LYKKEN;  Aldon Heckenlaible, Plaintiffs,v.David A. WAFF, Appellant,Jeff Bloomberg, Secretary of Corrections, individually andin his official capacity;  Joe Class, Warden South DakotaState Penitentiary, individually and in his officialcapacity;  Steve Lee, Deputy Warden, individually and in hisofficial capacity;  Douglas Weber, Warden Security,individually and in his official capacity;  EdwardLigtenberg, Asc. Warden, individually and in his officialcapacity, Appellees.
No. 97-1133.
United States Court of Appeals, Eighth Circuit.
Submitted:  Jan. 7, 1998.Decided:  Jan. 14, 1998.

Before McMILLIAN, BEAM, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
David A. Waff, a South Dakota inmate, appeals the district court's1 28 U.S.C. § 1915A dismissal of his 42 U.S.C. § 1983 action.  Waff filed this action challenging prison regulations set forth in the South Dakota Department of Corrections "Inmate Living Guide."   The district court dismissed Waff's claim without prejudice as frivolous.  After a careful review of the record and the appellant's submissions on appeal, we affirm the judgment of the district court.  See 8th Cir.  R. 47B.



1
 The Honorable John B. Jones, United States District Judge for the District of South Dakota